Moore, C. J.
This suit was brought by the plaintiff in error in the district court against Rhone," Adair, and Hail; *31the first two of whom accepted service. And the judgment from which this writ of error is prosecuted was rendered against them by default. But as to Hail, who is made in the petition a joint defendant, the record discloses neither a judgment, discontinuance, service, or citation. It is plainly and positively declared by statute, that there shall be but one final judgment in any case; and writs of error can be prosecuted to this court only on the final judgments of the distiict court. Evidently, a judgment of that court is not final unless there is an adjudication by the court in respect to all the parties against whom there is a joint cause of action and prayer for relief disclosed in the petition.
There being no final judgment in this case, it is ordered that the writ of, error be dismissed, and the cause stricken from the docket at the cost of the plaintifis in this court.
Dismissed.